          Case 5:17-cv-00542-C Document 46 Filed 12/26/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA
1. NEETI KOHLI,                 )
                                )
                    Plaintiff,  )
                                )
v.                              )                 Case No. CIV-17-542-C
                                )
1. McGEE EYE SURGERY CENTER )
   LLC, and                     )
                                )
2. THE GROUP LLC,               )
                                )
                    Defendants. )
            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
       COME NOW the Parties, and hereby stipulate and agree that, pursuant to Rule
41(a)(1)(A)(ii), the above-captioned matter be dismissed with prejudice against the filing of
a future action thereon. Each party to bear their own fees and costs.
       RESPECTFULLY SUBMITTED THIS 26th DAY DECEMBER 2018.

s/Mark Hammons                                    s/Joshua w. Solberg
Mark Hammons, OBA No. 3784                        (Signed with Permission)
HAMMONS GOWENS HURST                              Michael F. Lauderdale, OBA #14265
AND ASSOCIATES                                    Joshua W. Solberg, OBA #22308
325 Dean A McGee Ave                              Paige H. Good, OBA #31595
Oklahoma City, Ok 73102                           McAfee & Taft A Professional
Telephone: 405-235-6100                           Corporation
Facsimile: (405) 235-6111                         10th Floor, Two Leadership Square
amberashby@hammonslaw.com                         211 N. Robinson
Attorney for Plaintiff                            Oklahoma City, Oklahoma 73102
                                                  Telephone: (405) 235-9621
s/ Michael Furlong                                Facsimile: (405) 235-0439
(Signed with Permission)                          mike.lauderdale@mcafeetaft.com
Rick Warren, OBA #21401                           josh.solberg@mcafeetaft.com
Michael Furlong, OBA #31063                       paige.good@mcafeetaft.com
Hartzog Conger Cason & Neville                    Attorneys for McGee Eye Surgery Center
201 Robert S. Kerr Ave., Ste. 1600
Oklahoma City, OK 73102
Telephone: (405) 235-7000
Facsimile: (405 996-3403
rwarren@hartzoglaw.com
mfurlong@hartzoglaw.com
Attorneys for The Group



                                             1
